Citation Nr: 1751408	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  16-56 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1953 to March 1955, October 1964 to October 1966, and January 1967 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the Veteran's claims require additional development prior to adjudication by the Board.

As noted above, the Veteran served on three periods of service.  The record reflects that the RO only made a specific request for service treatment records for the second period of service, and only such records have been associated with the file.  Accordingly, a specific request for service treatment records with respect to the Veteran's second period of service must be made.  38 C.F.R. § 3.159(c)(2) (2016).  
The record also suggests that the Veteran had a period of service from April 1953 to March 1955.  The March 1955 separation examination report is of record.  A specific request for records from this period of service should be requested as well.   

The Veteran underwent a VA audiological examination in June 2015.  The VA examiner opined that the Veteran's hearing loss and tinnitus were not due to military noise exposure from October 1964 to October 1966.  The Board finds that an addendum opinion is necessary to decide the claim. 

The Veteran also indicated in a June 2014 Statement in Support of Claim that he receives Social Security Disability Insurance (SSDI) benefits.  Documentation of the Veteran's SSA award and the evidence considered by the SSA in granting the Veteran's claim is not of record.  The Court has clarified that the VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's service treatment records with respect to his third period of service from January 1967 to December 1969, and an earlier period of service from April 1953 to March 1955.

2.  Obtain the Veteran's SSA records, to include the most recent determination for SSDI benefits and the records upon which the determination was based.  All SSA records should be associated with the record.  If any of the records are unavailable, clearly document the VBMS electronic file to that effect and notify the Veteran of any inability to obtain these records. 

3.  Return the claims file to the June 2015 VA examiner (or another appropriate examiner if unavailable) for an addendum opinion regarding the Veteran's bilateral hearing loss and tinnitus.  The examiner should address the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss and tinnitus are related to his military noise exposure during his periods of service from April 1953 to March 1955, October 1964 to October 1966, and January 1967 to December 1969?  In so opining the examiner should do the following:  (1) consider the converted ASA to ISO-ANSI standards in evaluating the results of the in-service audiograms; (2) explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent hearing damage; and (3) explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent hearing damage and tinnitus, including addressing theories of delayed/latent onset of hearing loss and tinnitus. 

Any opinion expressed by the VA examiner should be accompanied by a complete rationale. If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

4.  Following the review and any additional development deemed necessary, re-adjudicate the claims.  Should the claims not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claims to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




